OPINION OF THE COURT
Pine, J.
Same opinion by Pine, J., as in Feher Rubbish Removal, Inc. v New York State Dept. of Labor, Bur. of Pub. Works (28 AD3d 1 [2005]).
Scudder, J.P., Martoche, Lawton and Hayes, JJ., concur.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously modified on the law by vacating the first decretal paragraph and amending the declaration to provide as follows:
“It is ADJUDGED AND DECLARED that, pursuant to Labor Law § 231 (1), plaintiff is obligated to pay the prevailing wage to its employees who collect . garbage or refuse from public or private buildings under its contracts with the Village of Manlius and the Town of Clay.”
and as modified the judgment is affirmed without costs.